Order entered February 20, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00199-CR

                         EX PARTE RICHARD NICHOLAS COLON

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-81243-2012

                                             ORDER
       The Court has received appellant’s appeal from the trial court’s January 27, 2014 order

denying appellant the relief sought by his article 11.072 application for writ of habeas corpus.

This is an accelerated criminal appeal under Texas Rule of Appellate Procedure 31. The trial

court’s findings of fact and order reflect that the trial court’s ruling was made on written

evidence and no hearing was conducted.

       Accordingly, we ORDER the Collin County District Clerk to file the clerk’s record by

MARCH 11, 2014. The clerk’s record shall contain all of the documents filed in regards to the

application for writ of habeas corpus as well as the trial court’s certification of appellant’s right

to appeal.

       Appellant’s brief is due by MARCH 28, 2014. The State’s brief is due by APRIL 14,

2014. If any party does not file its brief by the date specified, the appeal will be submitted

without that party’s brief. See TEX. R. APP. P. 31.1.
       The appeal will be submitted without argument on May 9, 2014 to a panel consisting of

Chief Justice Wright and Justices Myers and Evans.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Collin County District Clerk and to counsel for all parties.


                                                      /s/      LANA MYERS
                                                               JUSTICE